Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 25, 2020

                                      No. 04-20-00036-CR

                                Roberto Hirineo RODRIGUEZ,
                                          Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                 From the 79th Judicial District Court, Jim Wells County, Texas
                             Trial Court No. 15-10-14239-CRSI2
                        Honorable J. Manuel Banales, Judge Presiding


                                         ORDER

         After we granted court reporter Sonia G. Treviño’s first motion for extension of time to
file the reporter’s record, we set the record due on March 16, 2020. See TEX. R. APP. R. 35.3(c).
After the extended due date, the court reporter filed a second request for an extension of time to
file the record until March 31, 2020.
        The reporter’s request is GRANTED. The reporter’s record is due on April 6, 2020. See
id. (limiting any extension in an ordinary appeal to thirty days); id. R. 2.
        If the court reporter is unable to file the completed record by April 6, 2020, any further
request for additional time to file the record must be accompanied by a signed, written status
report.
       The report must describe the transcript by day with the date, description, page counts, and
remarks for each day. The page counts must include the total number of pages, the number of
pages edited, proofread, and formatted into the required electronic form (including bookmarks).
       The report may describe any unusual aspects of the record. The report must describe any
problems the court reporter reasonably believes may delay the completion of the record beyond
the requested date.
The preferred form for the status report, with an accompanying example, is attached
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of March, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court